         Case 2:20-cv-01227-WSH Document 24 Filed 04/01/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



BARBARA CASSIDY,                                   )
                                                   )
                                 Plaintiff,        )
                                                   )
        v.                                         )
                                                   )   Civil Action No. 20-1227
CONSOL ENERGY, INC.,                               )
                                                   )
                                 Defendant.        )
                                                   )



                                    MEMORANDUM ORDER

       AND NOW, this 1st day of April, 2021, upon consideration of Plaintiff’s Motion for Leave

to Amend Complaint (Docket No. 19), Defendant’s response in opposition to Plaintiff’s motion

(Docket No. 22), and Plaintiff’s reply thereto (Docket No. 23), IT IS HEREBY ORDERED that

Plaintiff’s motion is DENIED WITHOUT PREJUDICE.

       Plaintiff’s Complaint, filed on August 18, 2020, alleges claims of employment

discrimination pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (as

amended) (“Title VII”), the Civil Rights Act of 1991 (as amended), the Equal Pay Act, 29 U.S.C.

§ 206, and the Pennsylvania Human Relations Act, 43 P.S. § 951 et seq. (Docket No. 1). On

December 4, 2020, Defendant CONSOL Energy, Inc. (“CONSOL”) filed its Answer and

Affirmative Defenses wherein it denied that it employed Plaintiff, and averred that Plaintiff was

employed instead by CONSOL Pennsylvania Coal Company LLC (“CONSOL PA”). (Docket No.

11, ¶ 8). On February 2, 2021, Plaintiff filed her Motion for Leave to Amend Complaint, which

is presently before the Court.
         Case 2:20-cv-01227-WSH Document 24 Filed 04/01/21 Page 2 of 4




       In the proposed Amended Complaint attached to her motion, Plaintiff seeks to add

CONSOL PA as a defendant but still retain CONSOL as a defendant, contending that CONSOL

PA and CONSOL should both remain in the case because they were her “joint employers.”

(Docket Nos. 19, 19-1). In response to Plaintiff’s motion, CONSOL argues that the filing of

Plaintiff’s proposed Amended Complaint would be futile because it does not aver facts sufficient

to establish that CONSOL was Plaintiff’s joint employer such that it would be subject to liability

under Title VII.

       According to Federal Rule of Civil Procedure 15(a)(2), courts should freely give leave to

amend a pleading “when justice so requires,” but leave to amend may be denied if the amendment

would be futile. See Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107, 116 (3d Cir. 2003), as

amended (Jan. 20, 2004). “An amendment is futile if the amended complaint would not survive a

motion to dismiss for failure to state a claim upon which relief could be granted.” Alvin v. Suzuki,

227 F.3d 107, 121 (3d Cir. 2000). In determining whether an amendment is futile, “the district

court applies the same standard of legal sufficiency as applies under Rule 12(b)(6).” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). In order to survive a

motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Supreme Court has noted that a

“claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

       The Third Circuit has held that “[t]wo entities may be ‘co-employers’ or ‘joint employers’

of one employee for purposes of Title VII.” Faush v. Tuesday Morning, Inc., 808 F.3d 208, 215



                                                  2
         Case 2:20-cv-01227-WSH Document 24 Filed 04/01/21 Page 3 of 4




(3d Cir. 2015) (quoting Graves v. Lowery, 117 F.3d 723, 727 (3d Cir. 1997)).                 “A joint

employment relationship exists when ‘two entities exercise significant control over the same

employees.’” Doe v. McDonald’s USA LLC, 2020 WL 7133520, at *3 (E.D. Pa. Dec. 3, 2020)

(quoting Graves, 117 F.3d at 727)). In “determining whether an entity exercises significant control

with another employer,” district courts in the Third Circuit have considered the following factors:


               (1) the entity's “authority to hire and fire employees, promulgate work
               rules and assignments, and set conditions of employment, including
               compensation, benefits, and hours”; (2) its “day-to-day supervision of
               employees, including employee discipline”; and (3) its “control of
               employee records, including payroll, insurance, taxes and the like.”


Plaso v. IJKG, LLC, 553 Fed. App'x 199, 204–05 (3d Cir. 2014) (citing a collection of cases).

       Upon review of Plaintiff’s proposed Amended Complaint, the Court finds that it does not

plead factual content that would allow the Court to draw the reasonable inference that CONSOL

is liable as a joint employer of Plaintiff under Title VII. The proposed Amended Complaint alleges

that CONSOL “was acting through” CONSOL PA and that “Defendants owned and employed

workers at the Enlow Fork Coal Mine,” but – in consideration of the factors set forth above – it

does not contain factual allegations regarding CONSOL’s authority over such employees, its

supervision of such employees, or its control of employee records. (Docket No. 19-1, ¶¶ 7, 10).

       Additionally, Plaintiff states in her reply brief that “[a]fter a close review of [her] proposed

Amended Complaint, Plaintiff concedes that her proposed factual averments related to joint

employment are lacking in that they do not include the evidence enumerated in her pending Motion

for Leave to Amend Complaint.” (Docket No. 23 at 2). Nevertheless, Plaintiff contends that

because she is able to plead sufficient facts to meet her burden under Rule 12(b)(6), she has negated

CONSOL’s argument that her amendment is futile. While Plaintiff may be “in possession of



                                                  3
              Case 2:20-cv-01227-WSH Document 24 Filed 04/01/21 Page 4 of 4




evidence supporting her joint employer theory,” she has not included factual averments concerning

such evidence in her proposed Amended Complaint. (Id. at 1). Thus, regardless of whether

Plaintiff “is able to plead sufficient facts to meet her burden,” she simply has not done so here.

(Id. at 2).

        Therefore, the Court finds that the filing of Plaintiff’s proposed Amended Complaint would

be futile since it does not aver facts sufficient to establish that CONSOL was Plaintiff’s joint

employer such that it would be subject to liability under Title VII.

        Accordingly, Plaintiff’s Motion for Leave to Amend Complaint is denied without

prejudice, and by April 22, 2021, Plaintiff may file a proposed amended complaint containing

sufficient facts to state a claim.



                                                      /s/ W. Scott Hardy
                                                      W. Scott Hardy
                                                      United States District Judge


cc/ecf: All counsel of record




                                                 4
